        Case 2:14-cr-00323-GAM Document 1260 Filed 03/23/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                               :
                                                       :
                               v.                      :              CRIMINAL ACTION
                                                       :              No. 14-323-4
BRAHEEM EDWARDS                                        :
USM 71676-066                                          :
                                                       :


                                              ORDER


       This 23rd day of March, 2021, upon considering Defendant's Motion for Compassionate

Release (ECF 1221) and Government Response (ECF 1252) it is hereby ORDERED as follows:

1.     Defendant’s Motion (ECF 1221) is GRANTED;

2.     Defendant’s term of imprisonment is reduced to time served;

3.     To ensure the defendant’s safety and to comply with public health guidelines, the Court

directs the defendant be placed immediately in a 14-day quarantine at USP Leavenworth, unless,

in the BOP’s determination, this is not necessary because he has already been effectively

quarantined, or is not practical given the resources of the facility. If the defendant has already

been effectively quarantined at USP Leavenworth, or such a quarantine is not practical at this

time, the defendant shall be ordered to self-quarantine for 14 days at the residence approved by

the Probation Office.

4.     Defendant shall serve his six-year period of supervised release. All conditions of

supervised release outlined in the October 4, 2018 judgment of sentence remain in full force and

effect (ECF 1044).




                                                  1
        Case 2:14-cr-00323-GAM Document 1260 Filed 03/23/21 Page 2 of 2




5.     Defendant must report to the probation office in Philadelphia, Pennsylvania, unless

jurisdiction is transferred to the probation office in Wilmington, Delaware. The Defendant must

report within 72 hours of his release from the Bureau of Prisons. If Defendant is quarantining at

this time, he may be granted, by the Probation Office, an extension of his deadline for reporting

until 72 hours after he has completed his fourteen-day quarantine.

6.     The Probation Office shall notify the Court if the release plan cannot be implemented by

the time that the Bureau of Prisons is prepared to release the defendant pursuant to this Order.




                                                       /s/ Gerald Austin McHugh
                                                     United States District Judge




                                                 2
